As filed with the Securities and Exchange Commission onJanuary 23, 2008 Registration No. 333-148287 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 Amendment Number 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HYPERDYNAMICS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 87-0400335 (I.R.S. Employer Identification Number) HYPERDYNAMICS CORPORATION One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice: (713) 353-9400fax: (713) 353-9421 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kent Watts, CEO and President One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice: (713) 353-9400fax: (713) 353-9421 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copy to: Joel Seidner, Esq. 880 Tully Road, Suite 50 Houston, Texas 77079 voice: (281) 493-1311fax: (281) 667-3292 (Approximate date of commencement of proposed sale to the public): 1 From time to time or at one time after the effective date of the Registration Statement as the Registrant shall determine. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o 2 CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price Amount of registration fee (1,2,3,4) For the Shelf Offering: Common Stock $ Warrants $ Debt Securities (5) $ Preferred Stock $ Subtotal for the Shelf Offering: $ 50,000,000.00 $ 1,535.00 For Selling Stockholder: Title of Securities Proposed Maximum Amount to be Registered Proposed Maximum Offering Price Per Share Amount of Offering Price Registration Fee (1,3) Selling Stockholder Common Stock 544,000 Shares $ 1.68 $ 913,920.00 $ 30.00 Grand Total $ 50,913,920.00 $ 1,565.00 (1) Previously Paid. Calculated pursuant to Rule 457(o).On December 18 2007, the closing price of our common stock on the American Stock Exchange was $1.68 per share. (2) We are registering a shelf offering of an indeterminate number of shares of common stock, warrants, debt securities and preferred stock that we may be issue at various times after effectiveness and at indeterminate prices, with a total offering price not to exceed $50,000,000. (3) Pursuant to Rule 416 under the Securities Act, the shares being registered hereunder include such indeterminate number of shares of common stock and preferred stock and warrants as may be issuable with respect to the shares and warrants being registered hereunder as a result of stock splits, stock dividends or similar transactions, as well as any related common stock purchase rights (if any) or preferred stock purchase rights (if any). (4) Pursuant to Rule 457(i) under the Securities Act, the securities being registered hereunder include: • Such indeterminate number of shares of common stock as may be issuable by the registrant upon conversion or exchange of any preferred stock, warrants or debt securities issued under this registration statement. • Such indeterminate number of shares of preferred stock as may be issuable by the registrant upon conversion or exchange of any preferred stock, warrants or debt securities issued under this registration statement. • An indeterminable principal amount of debt securities of the registrant as may be sold from time to time by the registrant. If any debt securities are issued at an original issue discount, then the offering price shall be in such greater principal amount at maturity as shall result in aggregate gross proceeds to the registrant not to exceed $50,000,000, less the gross proceeds attributable to any securities previously issued pursuant to this registration statement. Pursuant to Rule 457(i) under the Securities Act, the debt securities being registered hereunder include such indeterminate principal amount of debt securities as may be issuable by the registrant upon conversion or exchange of any warrants issued under this registration statement. 3 • An indeterminate number of warrants to purchase common stock, preferred stock or debt securities of one or more series. Pursuant to Rule 457(i) under the Securities Act, the warrants being registered hereunder include such indeterminate number of warrants as may be issuable by the registrant upon conversion or exchange of any preferred stock or debt securities issued by the registrant under this registration statement. Inno event will the aggregate offering price of all securities issued by the registrant from time to time pursuant to this registration statement exceed $50,000,000, excluding accrued interest, if any, on any debt securities issued under this registration statement. The securities registered by the registrant hereunder may be sold separately or with other securities registered hereunder. (5) We will issue non-convertible debt in this offering only if such non-convertible debt at the time of sale has an investment grade rating as set forth in Form S-3 General Instruction 1.B.2 and as further referenced therein to rule 15c-3-1(c)(2)(vi)(F). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. 4 FORM S-3 PART I INFORMATION REQUIRED IN A PROSPECTUS 5 THE INFORMATION IN THIS PROSPECTUS IS SUBJECT TO COMPLETION OR AMENDMENT.THE SECURITIES COVERED BY THIS PROSPECTUS CANNOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION BECOMES EFFECTIVE. THIS PROSPECTUS SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF THESE SECURITIES IN ANY STATE IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF THAT STATE. WE HAVE FILED A REGISTRATION STATEMENT RELATING TO THESE SECURITIES WITH THE SECURITIES AND EXCHANGE COMMISSION. WE WILL AMEND AND COMPLETE THE INFORMATION IN THIS PROSPECTUS. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject To Completion: January 23, 2008 PRELIMINARY PROSPECTUS HYPERDYNAMICS CORPORATION One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice: (713) 353-9400fax: (713) 353-9421 $50,000,000 Shelf Offering of Common Stock, Warrants, Debt Securities and Preferred Stock. 544,000 Shares of Common Stock to be sold by the Selling Stockholder. We may offer and sell an indeterminate number of shares of our common stock, warrants, debt securities and preferred stock from time to time under this prospectus, up to an aggregate offering price of $50,000,000. We may offer these securities separately or as units, which may include combinations of the securities. We will describe in a prospectus supplement the securities we are offering and selling, as well as the specific terms of the securities. 6 We may offer these securities in amounts, at prices and on terms determined at the time of offering. We may sell the securities directly to you, through placement agents we select, or through underwriters and dealers we select. If we use placement agents, underwriters or dealers to sell the securities, we will name them and describe their compensation in a prospectus supplement. You should read this prospectus and any prospectus supplement, together with additional information described under the heading “Where You Can Find More Information,” before you make your investment decision. The Selling Stockholder may sell its shares of common stock in public or private transactions at any time and from time to time.We will not receive any proceeds from the sale of common stock by the Selling Stockholder.We received $544,000 as the exercise price when the Selling Stockholder exercised its warrants. Our common stock trades on the American Stock Exchange under the symbol “HDY.” On December 18, 2007, the closing price for our common stock, as reported on the American Stock Exchange, was $1.68 per share. There is no minimum amount to be raised in this offering.We, and any underwriters or placement agents that we may engage in the future, are not required to sell any specific number or dollar amount of securities but will use their best efforts to sell the securities offered. All funds that you invest this offering will become immediately available to us and subject to the risks of our business. We may pay sales commissions to underwriters or placement agents that are registered broker-dealers.These sales commissions will not exceed 10% of the funds invested.We may negotiate additional in-kind sales commission such as underwriters or placement agent warrants in amounts to be determined.We may also pay to underwriters or placement agents engagement fees and their expenses in amounts to be determined. At such time, and at each time, we offer a specific amount of the securities registered herein, we will prepare a prospectus supplement which may update the information contained herein. Investing in our common stock involves certain risks. See “ Risk Factors” on page 22 herein, and “Risk Factors” as may be included in a prospectus supplement and asincluded in our periodic reports incorporated into this prospectus by reference. You should read the entire prospectus, including a prospectus supplement and the reports and other documents incorporated herein by reference, carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is, 2008 7 Dealer Prospectus Delivery Obligation Until , 2008, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 8 TABLE OF CONTENTS Page Prospectus Summary 10 Subsequent Events 20 Risk Factors 21 Use of Proceeds 33 Description of Securities 33 Ratio of Earnings To Fixed Charges 44 Selling Stockholder 44 Plan of Distribution 45 Interests of Named Experts and Counsel 49 Incorporation of Certain Information by Reference 49 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 51 9 Table of Contents PROSPECTUS SUMMARY This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission utilizing a shelf registration process, and for the Selling Stockholder. Under the shelf registration process, we may offer shares of our common stock, preferred stock, various series of debt securities and warrants to purchase any of such securities with a total value of up to $50,000,000 from time to time under this prospectus at prices and on terms to be determined by market conditions at the time of offering. This prospectus provides you with a general description of the securities we may offer. Each time we offer a type or series of securities pursuant to this prospectus, we will provide a prospectus supplement that will describe the specific amounts, prices and other important terms of the securities, including, to the extent applicable: • designation or classification; • aggregate principal amount or aggregate offering price; • maturity; • original issue discount, if any; • rates and times of payment of interest, dividends or other payments, if any; • conversion, exercise, exchange or settlement prices or rates, if any, and, if applicable, any expiration date and any provisions for changes to or adjustments in the conversion, exchange or settlement prices or rates and in the securities or other property receivable upon conversion, exchange or settlement; • ranking; • restrictive covenants, if any; • voting or other rights, if any; and • important federal income tax considerations. A prospectus supplement may include a discussion of risks (in addition to those risks stated herein) or other special considerations applicable to us or the offered securities. A prospectus supplement may also add, update or change information in this prospectus. If there is any inconsistency between the information in this prospectus and the applicable prospectus supplement, you must rely on the information in the prospectus supplement. Please carefully read both this prospectus and the prospectus supplement together with additional information described under the heading “Incorporation of Certain Information by Reference.” This prospectus may not be used to offer or sell any securities unless accompanied by a prospectus supplement. 10 Table of Contents The registration statement containing this prospectus, including exhibits to the registration statement, provides additional information about us and the securities offered under this prospectus. The registration statement can be read at the SEC website or at the SEC’s public reading room referred to under the heading “Where You Can Find More Information.” We have not authorized any broker-dealer, salesperson or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus and the accompanying supplement to this prospectus. You must not rely upon any information or representation not contained or incorporated by reference in this prospectus or the accompanying prospectus supplement. This prospectus and the accompanying supplement to this prospectus do not constitute an offer to sell or the solicitation of an offer to buy securities, nor does this prospectus and the accompanying supplement to this prospectus constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation. The information contained in this prospectus and any accompanying prospectus supplement speaks only as of the date set forth on the cover page and may not reflect subsequent changes in our business, financial condition, results of operations and prospects even though this prospectus and any accompanying prospectus supplement is delivered or securities are sold on a later date. We may sell the securities directly, or to or through underwriters, dealers or placement agents.We, and our underwriters or placement agents, reserve the right to accept or reject all or part of any proposed purchase of securities. If we do offer securities through underwriters or placement agents, we will include in the applicable prospectus supplement: • the names of those underwriters or placement agents; • pplicable fees, discounts and commissions to be paid to them; • details regarding over-allotment options, if any; and • the net proceeds to us. We may sell the securities through an underwriter or placement agent to be selected at a later date, or, pursuant to Exchange Act of 1934 Rule 3a4-1(a)4(ii) by our CEO Kent Watts. We may sell and issue the shelf offering securities: • For cash; • Upon conversion of our convertible debt; • Upon conversion of our convertible preferred stock; • Upon conversion of our convertible debentures; • Upon conversion of our convertible securities; • Upon exercise of our options; • Upon exercise of our warrants; • In exchange for assets; • In exchange for extinguishment of debt; • In exchange for settlement of disputes; • In exchange for goods; or, • In exchange for services. The Selling Stockholder may sell its shares of common stock in public or private transactions at any time and from time to time.See, Plan of Distribution. Common Stock. We may issue shares of our common stock from time to time. Holders of our common stock are entitled to one vote per share for the election of directors and on all other matters that require stockholder approval. Except as otherwise provided by law, and subject to any voting rights provided to holders of outstanding or to be issued preferred stock, holders of common stock have voting rights on all matters requiring a vote of stockholders. Holders of common stock are not entitled to vote cumulatively for the election of directors. Subject to any preferential rights of any outstanding preferred stock, holders of common stock have a right to receive dividends when and if declared by our board of directors out of funds legally available. In the event of our liquidation, dissolution or winding up, holders of common stock are entitled to share ratably in the assets remaining after payment of liabilities and the liquidation preferences of any outstanding preferred stock. 11 Table of Contents Our common stock does not carry any preemptive rights enabling a holder to subscribe for, or receive shares of, any class of our common stock or any other securities convertible into shares of any class of our common stock, or any redemption rights. Preferred Stock. We may issue shares of our preferred stock from time to time, in one or more series. Under our certificate of incorporation, our board of directors has the authority, without further action by stockholders, to designate shares of preferred stock in one or more series and to fix the rights, preferences, privileges, qualifications and restrictions granted to or imposed upon the preferred stock, including dividend rights, conversion rights, voting rights, rights and terms of redemption, liquidation preference and sinking fund terms, any or all of which may be greater than the rights of the common stock. If we issue preferred stock, we will fix the rights, preferences, privileges, qualifications and restrictions of the preferred stock of each series that we sell under this prospectus and applicable prospectus supplements in the certificate of designation relating to that series. If we issue preferred stock, we will incorporate by reference into the registration statement of which this prospectus is a part the form of any certificate of determination that describes the terms of the series of preferred stock we are offering before the issuance of the related series of preferred stock. We urge you to read the prospectus supplement related to any series of preferred stock we may offer, as well as the complete certificate of determination that contains the terms of the applicable series of preferred stock. Debt Securities. We may issue debt securities from time to time, in one or more series, as either senior or subordinated debt or as senior or subordinated convertible debt. The senior debt securities will rank equally with any other unsubordinated debt that we may have and may be secured or unsecured. The subordinated debt securities will be subordinate and junior in right of payment, to the extent and in the manner described in the instrument governing the debt, to all or some portion of our indebtedness. Any convertible debt securities that we issue will be convertible into or exchangeable for our common stock or other securities of ours. Conversion may be mandatory or at the holder’s option and would be at prescribed conversion rates. If we issue debt securities, they may be issued under one or more documents called indentures, which are contracts between us and a trustee for the holders of the debt securities. We urge you to read the prospectus supplement related to the series of debt securities being offered, as well as the complete indenture that contains the terms of the debt securities. If we issue debt securities, indentures and forms of debt securities containing the terms of debt securities being offered will be incorporated by reference into the registration statement of which this prospectus is a part. We will issue non-convertible debt in this offering only if such non-convertible debt at the time of sale has an investment grade rating.At the present time, we do not qualify for an investment graded rating. Warrants. We may issue warrants for the purchase of common stock, preferred stock and/or debt securities in one or more series, from time to time. We may issue warrants independently or together with common stock, preferred stock and/or debt securities (i.e., “units”), and the warrants may be attached to, separable from or separate from those securities. 12 Table of Contents If we issue warrants, they will be evidenced by warrant certificates issued under one or more warrant agreements, which are contracts between us and you or an agent for the holders of the warrants. We urge you to read the prospectus supplement related to any series of warrants we may offer, as well as the complete warrant agreement and warrant certificate that contain the terms of the warrants. If we issue warrants, forms of warrant agreements and warrant certificates relating to warrants for the purchase of common stock, preferred stock and debt securities will be incorporated by reference into the registration statement of which this prospectus is a part. ABOUT HYPERDYNAMICS We explore for and produce oil and gas. We are active in onshore exploration, drilling and production in Louisiana. Our gross production in November, 2007 from our Louisiana oil leases was approximately 3,400 barrels of oil. We have a production sharing contract with the Republic of Guinea covering an offshore concession upon which we have conducted extensive geophysical seismic testing and geochemical testing. General Hyperdynamics Corporation is among the most unique emerging independent oil and gas exploration and production companies in the world today.We own exclusive rights for exploration and exploitation of oil and gas in a 31,000 square mile concession off the coast of the Republic of Guinea in West Africa.We entered the oil and gas industry in 2002 under difficult economics with the price of oil at less than $20 per barrel. We nevertheless considered the hydrocarbon potential in Guinea, West Africa to be a good opportunity and we made a proposal to Guinea, which was accepted, to perform a new regional study of their offshore territory.The worldwide demand for oil has increased over the last several years and is anticipated to continue to increase.We are continuing our exploration work with a goal to enhance our potential to discover world class reserves offshore Guinea. In addition to our Guinea concession, we hold working interests in several oil and gas properties in Northeast Louisiana.At June 30, 2007, we had 25,133 BOE of proven reserves related to these Louisiana properties.In addition, on July 1, 2007, we acquired an 85% working interest in approximately 20 producing wells and 1,150 acres of oil and gas leases in Louisiana.These properties are subject to overriding royalty interests of up to 27.46%. In addition, the seller, who will remain the operator of the properties, retained a 15% working interest; however, we are required to pay 100% of the working interest expenses up to $4,000,000 by December 2008 (if the operator of the Louisiana oil properties requests such funds), after which expenses will be shared according to the parties’ working interest.We plan to continue acquiring and developing proved reserves on a global basis 13 Table of Contents We operate two business segments, domestic and international, under the structure of five separate corporations as follows: HDY “Hyperdynamics Corporation” is the parent company listed on the American Stock Exchange under the stock symbol “HDY”. HYDR “HYD Resources Corporation” is a subsidiary that handles all of our oil and gas operations in Louisiana. HYDR owns a work-over rig and oil field maintenance equipment. HDY owns 100% of HYDR.HYDR is our business segment that explores for and produces oil in Louisiana. TPC “Trendsetter Production Company” is an authorized oil and gas operator in Louisiana. TPC is owned 100% by HYDR and is in our HYDR business segment. SCS “SCS Corporation” is a subsidiary engaged in oil and gas exploration activities locatedoffshore Guinea, West Africa. HDY owns 100% of SCS. “SCS” is the name of a business segment of HDY that is composed of our oil and gas exploration activity in Guinea. SCSG “SCS Corporation Guinee SARL” is a Guinea limited liability company located in Conakry, Guinea. We own 100% of SCSG, which was formed to manage the business associated with our 2006 Production Sharing Contract in Guinea (the “2006 PSC”).SCSG is owned 100% by SCS and is part of our SCS business segment operating in Guinea. Guinea Production Sharing Contract On September 22, 2006, after approximately thirteen months of negotiations, the Republic of Guinea and our wholly owned subsidiary, SCS Corporation signed a new 2006 Production Sharing Contract (“2006 PSC”). This new contract reset the entire exploration program for Guinea and recognized SCS Corporation for the work it had accomplished since 2002.The contract was filed as an exhibit attached to the company's 8K filed on September 28, 2006. The 2006 PSC gives us exclusive rights to explore and develop approximately 31,000 square miles off the coast of Guinea. Certain provisions of the contract would require us to surrender 64% (approximately 20,000 square miles) of the contract area upon the passage of a “Project of Law”, a Presidential Decree and a Supreme Court ruling.The area ultimately surrendered would be selected by Hyperdynamics, but we would retain a priority non-exclusive right to participate in the development of the surrendered contract area. Although the 2006 PSC is a legally binding contract under Guinea’s 1986 Petroleum Code, the process of passing a law, obtaining a Presidential Decree and a Supreme Court ruling effectively codifies the 2006 PSC into Guinea law, thereby strengthening our concession within the contract area. Furthermore, we expect, through the priority, non-exclusive rights granted in the 2006 PSC, to continue our participation in the surrendered contract area and still have exclusive rights to the remaining 36% (approximately 11,000 square miles of the contract area). Until the passages of the events mentioned above, we retain the exclusive right to explore and exploit 100% of the 31,000 square mile concession. As such, we expect to continue aggressively pursuing our exploration efforts within the concession. 14 Table of Contents The minimum rights that we will maintain going forward include: a) Exclusive Rights for exploration, development, and production for approximately 11,000 square miles of our choosing from the total contract area consisting of 31,000 square miles. All benefits and obligations surrounding these minimum exclusive rights are determined by the provisions of the 2006 PSC; and b) Priority non-exclusive right to participate in any other development of the area not retainedby us in (a) above or in the area which exclusive rights are surrendered and which totals approximately 20,000 square miles from the original contract area of 31,000 square miles. The ultimate benefits to us regarding these rights could be controlled by several factors. We could negotiate additional contracts on a priority basis or participate with others on an equal basis, both of which could be controlled by new agreements that we negotiate. Thus, if and when any surrender occurs as explained above, the non-exclusive priority participation rights do not prevent us from acquiring additional exclusive rights in the surrendered area directly from Guinea on a priority basis through additional contracts. Short of entering into any additional exclusive contracts, we will have the priority non-exclusive right to participate on an equal basis with anyone else within the resulting 20,000 square mile nonexclusive area surrendered. The Exclusive Rights allow us to develop the exclusive contract area at our discretion and expense subject to the terms and conditions of the 2006 PSC. Some of the major terms to the 2006 PSC are that the Royalty to the Government will be 10%.The cost recovery percentage available to us is 75% of production after the 10% Government Royalty. After we recover our costs, our share of production is based on a sliding scales based on daily production.Our minimum share of production is 40% for high daily production scenarios (e.g., 100,001 barrels of oil per day or more), and up to 75% share of production for lesser production scenarios (e.g., less than 2,001 barrels of oil per day or less) all as set forth in the 2006 PSC. The exploitation period(s) for each area specified as an exploitation area will be for 25 years with two ten year automatic extensions available for a total of 45 years. Each well in the exploitation area will have its own exploitation period. The first exploration period of the 2006 PCS runs for two years from the date of the 2006 PSC, with two automatic extensions. In the first exploration period we are required to acquire, evaluate, and analyze 2D or 3D seismic with an estimated minimum expenditure of $10 million. The second exploration period begins at the end of the first exploration period and runs for 4 years with an automatic extension of 4 years. In the second exploration period we are required to acquire additional 2D or 3D seismic, evaluate it and analyze it with an estimated minimum cost of $6MM, and drill two exploration wells for an estimated minimum cost of $15 million to $20 million each and minimum well depth of 2,500 meters from the surface of the water. The fulfillment of the work scope during each exploration period relieves us from any minimum expenditure obligation. The exploitation period(s) for each exploitation area (as specified) will be for 25 years with two ten year automatic extensions available for a total of 45 years. Each well in the exploitation area will have its own exploitation period. 15 Table of Contents Primary Multi-Channel Exploration Strategies Our business plan incorporates a multi-channel approach to exploring and developing our extensive contract area. We will continue on our own to perfect drilling targets and ultimately implement a drilling program on one or more of our targets.Simultaneously, we will continue to consider the possibility for exploration partners to work with us on all or parts of our concession.We are currently in the process of hiring internal staff to match up with the development requirements of our Guinea asset. While on an ongoing basis we intend to maintain an open invitation to oil companies as possible partners for joint exploration and development, we are not relying on such partnerships to move our exploration efforts forward.As indicated by our multi-channel business plan strategy, we recognize that certain Guinea industries (such as the aluminum industry) are dependent on natural gas and we are evaluating special programs to help accelerate natural gas discovery within our concession. Political Climate, U.S. Interests, and Social Responsibility in Guinea We have made substantial investments in our Guinea operations through our wholly-owned subsidiary SCSG, which was established in 2005. In addition, our Chief Executive, Kent Watts, and our Vice President of Guinea Affairs, Famourou Kourouma have made substantial social investments to establish goodwill among the Guinea people and its government.Our board of directors has recognized a serious need for making investments in socially responsible programs benefiting the people of Guinea.We have implemented a public relations program to educate the Guinea people and its government about the importance of their petroleum resources and our role in helping Guinea realize the benefits from exploiting these resources. Guinea is an emerging democracy and it has unique social, political and economic challenges.Public opinion strongly influences the political decision-making process.Therefore, our public relations and social programs will remain a strong strategy to maintain a positive public opinion about us in Guinea. While we see a need for strong public relations and socially responsible programs, we have also worked very hard to develop a close working relationship with our government and the U.S. embassy in Guinea.We have worked with the outgoing Ambassador Jackson McDonald and now we are beginning to work with the newly appointed Ambassador Phillip Carter.We communicate with the State Department of the U.S. government so that they are fully informed as to our legal position, contractual rights, and any potential problems that arise. Additionally, in the last several months, we have begun the process of raising awareness among government officials in the U.S. congress about our efforts and our potential to discover world class oil resources offshore Guinea. To achieve that end, we engaged the firm of Patton Boggs as our lobbyist firm in Washington DC. The lobbying firm has assisted us in coordinating our efforts to interface with the governments of Guinea and the United States. 16 Table of Contents Current and Future Exploration Programs Off the Coast of Guinea Our 2007 work program includes the new acquisition and study of: aeromagnetic and gravity survey data; additional 2-D seismic survey data; and the acquisition and analysis of oil seeps.We have acquired approximately 5,000 kilometers of proprietary 2-D seismic data from previous exploration programs that occurred in 2002 and 2003. These studies comprise a large knowledge base concerning the Guinean Offshore.The 2007 work program is an important step toward fulfillment of the work requirements under the 2006 PSC. This work period requires us to acquire, process, and interpret new seismic in a scientific process to result in exploration well targets we are ready to drill.We have been studying the available data with members of the international petroleum community and will continue to work to better identify and confirm the numerous hydrocarbon plays and leads, with the ultimate goal of defining drillable prospects.The possible plays and leads identified included the Guinea-Bissau salt province, shelf carbonate build-ups, Paleozoic tilted fault blocks, Mesozoic half grabens, deltas and turbidites along with tertiary channel sands. Our geoscientists believe that the path to identifying actual drilling targets will include the acquisition of both new 2-D and 3-D seismic data and subsequent processing and interpretation of this data.Our exploration program will culminate with a design for this seismic acquisition program that is based the foundation of technical knowledge we have obtained thus far. From this data acquisition program design, we can move aggressively forward towards our goal of an exploratory drilling program. New Producing Properties Purchased in Louisiana On July 1, 2007, pursuant to the Working Interest Purchase Agreement between Rabb Resources Limited, Rabb Contracting Company, LLC, Claude L. Rabb (collectively, “RABB”), and our subsidiaries HYDR and TPC, we acquired an 85% working interest in approximately 20 producing wells and 1,150 acres of oil and gas leases in Louisiana.The purchase was effective June 12, 2007.The properties purchased under this agreement are subject to overriding royalty interests of up to 27.46%. In addition, the seller, who will remain the operator of the properties, retained a 15% working interest. However, Hyperdynamics will pay 100% of the working interest expenses, including work-over and new development costs, up to $4,000,000 by December 2008 (if the operator of the Louisiana oil properties requests such funds).Subsequent working interest expenses are shared according to the working interest.We are continuing ourwork to increase this production. 17 Table of Contents While the company continues to explore its major asset offshore West Africa, we continue our strategy to increase the company’s production revenues to provide positive cash flow from operations, cover corporate overhead, and allow the company to make a profit on an operating basis. History of the Company's Concession Offshore the Republic of Guinea, West Africa In early 2002, SCS management began to evaluate the viability of an oil and gas concession off the coast of The Republic of Guinea, West Africa (“Guinea”). After SCS's review of older seismic data collected from that concession, we decided that the concession provided a good business opportunity. We negotiated various agreements to revitalize the exploration work in the region. We are currently operating under the 2006 PSC.From the inception of our involvement in Guinea, we, in conjunction with certain key vendors, have accomplished critical exploration work including: (1)a 1,000 kilometer 2-D seismic data shoot, the processing of the seismic data acquired, and the evaluation of that data and data that had been acquired in the past. (2)a 4,000 kilometer 2D seismic data shoot, the processing of the seismic data acquired, and the evaluation of that data and data that had been acquired in the past. (3)Acquisition and geochemical analysis of core samples from the concession area, performed by TDI – Brooks, and a satellite seeps study performed by Infoterra (4)Third party interpretation and analysis of our seismic data, performed by Petroleum Geophysical Services ASA, a Norwegian seismic company. (5)Reconnaissance within Guinea to evaluate drilling infrastructure, support services, and the operating environment, performed by Applied Drilling Technologies (Global Santa Fe) History of HYDR's Domestic Oil Field Service and Production In April 2004, we acquired HYD Resources Corporation. At the time of the acquisition, HYD Resources Corporation had approximately $375,000 worth of oil field equipment and other assets. HYD Resources Corporation also had no prior history of operations. HYD Resources Corporation currently engages in oil and gas exploration and production within the United States. Thus far, all of our activity is in Louisiana. In January 2005, Hyperdynamics acquired an inactive company from the formerowners of HYD Resources Corporation named Trendsetter Production Company (“TPC”). TPC is an authorized operator in the state of Louisiana. This immediately made us an oil and gas operator. We evaluate the performance of these two companies (HYD Resources Corporation and Trendsetter Production Company) as a single business unit through our business segment named HYD Resources (“HYDR”). 18 Table of Contents In the last fiscal year, we have endeavored to improve our operating efficiency through improvements to production infrastructure and service capability. During this same time, we sold approximately 21,142 barrels of oil as compared to 14,091 barrels in the previous fiscal year.The increased volume is attributable to workover of existing wells and improvements to the lease infrastructure. Going forward, HYDR plans to continue performing work to improve its production on its existing leaseholds and drill new development wells on these leases to most fully exploit the production potential. We are also evaluating new opportunities such as acquiring additional shallow production acreage in areas that have previously or are currently producing oil, drilling new wells on acquired properties, re-completing wells that have produced in the past, and updating the related production facilities associated with those wells. Employees and Independent Contractors We currently have 23 full time employees and two part time employees. Additionally, we use independent contractors to minimize fixed overhead. No employees are represented by a union. We believe that our labor relations are good. Alliance Partnerships, Key Vendors and Technical Certifications Our oil industry vendors include the following: Spectrum Geophysical Processing Company (“Spectrum”) provides professional seismic data processing services. Spectrum is a member of a UK registered group of companies providing seismic data processing, nonexclusive surveys and electronic data management services to a wide range of international clients. Spectrum has its headquarters in Woking, England, with operational centers in Houston and Cairo. Petroleum Geophysical Services ASA (“PGS”) provides seismic acquisition and independent data interpretation services. PGS provides a broad range of seismic and reservoir services, including data acquisition, processing and interpretation. PGS operates on a worldwide basis with headquarters in Oslo, Norway. TDI-Brooks International (“TDI”) provides geochemical core analysis of our concession.
